Citation Nr: 9910379	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased rating for residuals of a bulging 
lumbar intervertebral disc, currently evaluated 20 percent 
disabling.  

Entitlement to an increased rating for bilateral varicose 
veins, evaluated 10 percent disabling, prior to January 12, 
1998.  

Entitlement to an increased rating for varicose veins of the 
right leg, currently evaluated 10 percent disabling, after 
January 12, 1998.  

Entitlement to an increased rating for varicose veins of the 
left leg, currently evaluated 10 percent disabling, after 
January 12, 1998.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1992.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
July 1996 that denied increased ratings for the veteran's 
lumbar disc disability and for his varicose vein disability, 
for which a 10 percent evaluation was in effect for bilateral 
varicose veins, and also denied a total disability rating 
based on individual unemployability.  

By a decision in April 1998, the Board denied increased 
ratings for three other disabilities.  Those issues are no 
longer on appeal.  The April 1998 decision Remanded the 
remaining issues for further development of the record and 
further consideration by the RO.  By a decision in September 
1998, the RO granted separate 10 percent ratings for varicose 
veins of each leg.  

The issues related to increased ratings for varicose veins 
will be addressed in the Remand that follows this decision.  
Appellate consideration of the issue concerning entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities will be 
deferred, pending completion of the additional development 
requested in the Remand.  


FINDING OF FACT

Residuals of a bulging lumbar intervertebral disc are 
manifested by pain and limitation of motion equivalent to not 
more than moderate limitation of lumbar spine motion.  No 
motor or sensory deficits are present in either lower 
extremity.  


CONCLUSION OF LAW

Residuals of a bulging lumbar intervertebral disc are not 
more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, and 
Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records reflect complaints of chronic low 
back pain with intermittent radiculopathy.  An MRI showed 
slight bulging of the L4-5 intervertebral disc, without 
herniation.  No neuromuscular abnormalities were noted in 
service.  

On VA compensation examination in 1992, the examiner noted 
that the veteran was able to walk well, but stood with mildly 
flexed hips and movements were slow.  No limitation of range 
of motion of the lumbar spine or lower extremity muscle 
strength was reported, but the examiner did indicate that 
there were some paresthetic sensations.  Knee jerks were 
elicited only with encouragement.  The examiner noted that 
there was no lower extremity weakness.  

Another VA examination was conducted in November 1994.  The 
veteran complained of back problems.  The examiner noted that 
his gait was slow and deliberate, but not altered.  He held 
himself in a rather rigid position and had a good deal of 
back muscle spasm.  The veteran was able to bend forward, 
reaching his fingers to within 18 inches of the floor.  No 
abnormal back curvature was noted.  Extension of the 
lumbosacral spine was reduced by about 25 percent.  Straight 
leg raise testing produced pain on the left at 30 degrees and 
on the right at about 60 degrees.  

Another VA compensation examination was done in February 
1996.  When he entered the examining room, the veteran asked 
if he could stand during the examination.  The examiner 
pointed out to him that he had been sitting in the waiting 
room for some time, and the veteran responded that, "Well, 
it varies under different circumstances."  The examiner 
stated that the veteran then sat down and seemed to be quite 
comfortable during the next 10-15 minutes of the interview.  
The veteran reported that he had difficulty driving a car and 
refrained from sex with his wife because of his back 
complaints.  On examination, the examiner again indicated 
that the veteran's gait was very slow and deliberate.  On 
forward bending, he could reach to within 1 foot of the 
floor.  Rotation and lateral flexion were within the normal 
range.  The examiner noted that, on straight leg raise 
testing, the veteran refused to elevate either leg above 
20 degrees because of back pain.  No abnormality of either 
tibia or abnormal curvature of the lumbosacral spine was 
noted.  There was a "good deal" of lumbar paravertebral 
muscle spasm.  In conclusion, the examiner commented that 
there seemed to be a "good deal of psychological overlay in 
[the veteran's] symptomatology and in the way he conducts 
himself during the course of this examination."  On 
lumbosacral spine x-ray, the lumbar vertebrae were well 
aligned, without evidence of fracture or subluxation; no 
significant degenerative changes were appreciated.  

A VA outpatient clinic report dated in April 1998 reflects 
the veteran's history of chronic low back pain and indicates 
that he was seen for a regular follow-up examination.  On 
examination, the veteran was sitting comfortably in no 
distress.  There was no evidence of back tenderness or muscle 
spasm.  Bending was reportedly normal, without any pain.  
There was no sensory or motor loss and his reflexes were 
normal.  The examiner commented that the veteran's low back 
pain was "purely subjective," but that "he might have a 
little bit of musculoskeletal pain for which he does not need 
even the Naprosyn [he is taking]."  When the examiner 
indicated that he thought Tylenol should be sufficient, the 
veteran became very defensive.  Although the examiner did 
renew the veteran's prescription for Tylenol with codeine, 
the veteran "did not look happy."  A follow-up appointment 
in 6 months was recommended.  

A further VA orthopedic compensation examination was 
conducted in July 1998, pursuant to the Board's April 1998 
Remand.  The examiner noted that the veteran had been a full-
time student and had attained a Bachelor's degree in criminal 
justice, although he reported that he received special 
attention in school because he could not sit for a whole 
class (several hours).  The veteran reported that he was 
unable to get a job due to his history of a back problem.  He 
indicated that could walk less than a city block and could 
not stand.  He complained that he could not climb and descend 
stairs, that he had no balance, and that he could not stoop, 
kneel, or crawl.  The veteran stated that he wore a 
lumbosacral support, but he was not wearing it when he 
reported for the examination.  He indicated that the weather 
seemed to bother his back and that he had frequent flare-ups, 
usually 3 per week, at which time he experienced severe 
backache.  He reported that traveling in a car was very 
difficult, that he could not sit for more than 30 minutes 
without moving around.  The veteran stated that flying was 
even worse and seemed "to be out of the question because of 
the, I presume, the difference in atmospheric pressure."  He 
reported that he could not sleep because he could not seem to 
get comfortable.  He was able to care for his personal 
hygiene, however, without too much difficulty.  

On examination, the veteran appeared to be in no acute 
distress and ambulated without evidence of a limp.  He got on 
and off the examining table with ease.  Straight leg raise 
testing was possible to only 20 degrees bilaterally without 
severe pain and a facial grimace.  There was no evidence of 
any gross deformity.  The veteran complained of tenderness on 
palpation of the entire lumbar and lower thoracic spinous 
processes and associated paravertebral muscles.  There was no 
sensory deficit of the thoracic or abdominal wall.  Flexion 
of the trunk was accomplished only to 20 degrees, with 
extension to 5 degrees, with the veteran grimacing as he 
attempted to do so.  Rotation was possible to only 10 degrees 
to each side.  The veteran again grimaced when attempting to 
heel and toe walk, although he was able to do so.  No sensory 
or motor deficit of either leg was found.  Reflexes were 
present, symmetrical and normal.  X-rays of the lumbosacral 
spine and pelvis were interpreted as being normal.  The 
examiner commented that it was difficult to determine whether 
the veteran's functional ability would decrease with 
activity, since he did not appear to use his back muscles 
much.  The examiner further commented, however, that the 
veteran's symptoms appeared to be "grossly out of proportion 
with the amount of physical findings..."  It was noted that 
the examination was conducted during a period of quiescent 
symptoms.  The examiner stated that flare-ups would occur 
with varying frequency and that physical findings could be 
significantly altered during such flare-ups, but that 
quantification of such changes would require examination 
during the flare-up.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  Severe 
limitation of motion is required for a 40 percent evaluation.  
Code 5292. 

Currently, a 20 percent evaluation is in effect for the 
veteran's lumbar disc disability.  Therefore, to be entitled 
to a 40 percent rating under the Rating Schedule, the 
evidence would need to show either severe limitation of 
lumbar spine motion or severe intervertebral disc syndrome, 
with recurring attacks and only intermittent relief.  

Clinical findings reported by several examiners between 1992 
and April 1998 reflect few abnormalities.  Range of lumbar 
spine motion was routinely recorded as essentially normal, 
although the veteran's gait was noted to be slow and 
deliberate.  Muscle spasm was found in 1994, but none was 
reported by other examiners.  Straight leg raise testing was 
positive beginning in 1994 and an examiner in 1992 indicated 
that there were some paresthetic sensations.  No other 
neurological deficits were noted.  Those examiners also 
reported few complaints by the veteran.  In February 1996, 
however, the veteran indicated that his back problems 
"varied with the circumstances," but he sat quite 
comfortably during the examination.  The April 1993 examiner 
stated that the veteran denied any new symptomatology and 
also reported that the veteran was subjectively experiencing 
more pain and was taking more pain medication than appeared 
to be necessary according to the clinical findings.  

On VA examination in July 1998, the veteran expressed more 
severe complaints than were previously noted: inability to 
sit for several hours in class and inability to travel in a 
car; inability to stoop, kneel, or crawl; inability to climb 
or descend stairs; the requirement for a lumbosacral support 
(which he did not wear to the examination); frequent flare-
ups of his back pain (3 per week); and inability to sleep 
because he couldn't get comfortable.  The reported clinical 
findings were also more abnormal: only 20 degrees of lumbar 
spine flexion; tenderness to palpation of the entire lumbar 
and lower thoracic spine and paraspinous muscles; and 
positive straight leg raise testing at an even lesser degree 
of leg elevation.  

However, the February 1996 examiner noted a "good deal of 
psychological overlay" to the veteran's reported symptoms 
and a July 1998 examiner indicated that his symptoms were 
"grossly out of proportion" to the clinical findings.  
Further, the July 1998 examiner stated that he got on and off 
the examining table with ease, indicating significant 
inconsistency in the symptoms reported during the course of 
the actual examination.  The Board also finds relevant the VA 
Vocational Rehabilitation counselor's notation in May 1996 
that the veteran reported that he had no problems with his 
various service-connected disabilities.  

The Board is unclear about the frequency of any "flare-ups" 
of the veteran's back disability that he may have.  The "3 
per week" rate probably refers just to temporary episodes of 
pain, rather than true "flare-ups" of the underlying disc 
disease.  However, the Board questions even the frequency of 
the reported pain episodes in light of the considerations 
discussed above.  There is no evidence at all of any true 
incapacitating flare-ups of the disc disease that have 
required bed rest or acute treatment by any physician.  The 
Board finds that the severity of the reported episodes is 
consistent with not more than moderate intervertebral disc 
syndrome, for which a 20 percent evaluation is appropriate.  
In the Board's view, the evidence does not show that the 
veteran's symptoms are so persistent and severe that he 
experiences only intermittent relief of his symptoms, as 
required for a 40 percent rating.  Accordingly, an increased 
rating for the disability is not warranted on that basis.  

However, the degree of limitation of lumbar spine motion, as 
recorded by the July 1998 examiner, is on its face consistent 
with severe limitation of motion.  Under the provisions of 
Code 5292, a 40 percent rating would be appropriate for that 
finding.  Nevertheless, because the record clearly indicates 
that the veteran's reported symptoms-specifically, back 
pain-grossly overstate the true degree of functional loss 
due to the service-connected back disability, and 
considering, in particular, the comments and other 
observations by recent examiners and a Vocational 
Rehabilitation counselor regarding the ease with which the 
veteran was able to move about, the Board accords much less 
probative weight to the range of lumbar spine motion recorded 
in 1998 and finds that the overall weight of the evidence is 
consistent with not more than a 20 percent rating under the 
provisions of either Code 5292 or Code 5293.  In this regard, 
the Board has given due consideration to the provisions of 
§§ 4.10, 4.40, and 4.45, but finds that the evidence does not 
reflect any additional functional impairment not contemplated 
by the provisions of the rating schedule.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

An increased rating for residuals of a bulging lumbar 
intervertebral disc, currently evaluated 20 percent 
disabling, is denied.  


REMAND

The Board notes that a VA vascular examination was conducted 
in July 1998.  However, the examiner did not fully address 
the presence or absence of the various criteria set forth in 
the rating schedule for evaluating varicose veins, either 
those criteria in effect prior to or subsequent to January 
1998.  The record does not otherwise contain sufficient 
medical evidence to evaluate the veteran's service-connected 
varicose veins.  Accordingly, an additional, more 
comprehensive vascular examination is needed.  

Therefore, case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or non-VA, that the 
veteran has received for his service-
connected varicose veins.  All records so 
received should be associated with the 
claims folder.  

2.  The RO should then schedule the 
veteran for a vascular examination.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
describe in detail all current symptoms 
and pertinent clinical findings relative 
to the veteran's service-connected 
varicose veins.  The report should 
indicate the extent, size, and 
distribution of all varicose veins noted, 
as well as the presence or absence and 
extent of any deep vein involvement or 
sacculation, subcutaneous induration, 
ulceration, stasis pigmentation, eczema, 
or edema.  The examiner should also 
comment on the presence and extent of any 
pain, cramping, aching, or fatigue on 
exertion and should indicate the extent 
to which the veteran's symptoms are 
relieved by compression hosiery.  In 
addition, the examiner should be 
requested to provide an opinion regarding 
the extent to which the veteran's 
service-connected varicose veins impair 
his ability to obtain and retain 
substantially gainful employment.  All 
opinions should be supported by reference 
to pertinent evidence contained in the 
claims file.  

3.  Following completion of the requested 
development of the record, the RO should 
again consider the veteran's claims for 
increased ratings for his service-
connected varicose veins and a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities, considering the rating 
criteria in effect both prior to and 
subsequent to January 1998.  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with an appropriate 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

